MANAGEMENT SERVICES AGREEMENT
 
THIS MANAGEMENT SERVICES AGREEMENT is dated July 1, 2007 (the “Effective Date”)
by and between UNIVERSAL CAPITAL MANAGEMENT, INC., a Delaware corporation
(“Manager”), and THEATER XTREME ENTERTAINMENT GROUP, INC., a Florida corporation
(“TXEG”).
 
BACKGROUND
 
TXEG desires to obtain from the Manager, and the Manager is willing and able to
provide to TXEG, certain management services and other assistance in accordance
with and subject to the terms and conditions set forth in this Agreement.
 
For and in consideration of the mutual benefits and covenants set forth below,
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.  Engagement of Manager
 
TXEG hereby engages Manager to provide management services and other assistance
in accordance with the terms of this Agreement.  The Manager shall and hereby
agrees to devote such time as is reasonably necessary to provide such services
and assistance.
 
2.  Scope of Services
 
(a)  Manager hereby agrees to provide to TXEG the following services (as amended
from time to time, collectively, the “Services”):
 
(i)  Strategic Planning: Manager shall assist TXEG management in the strategic
planning process to include but not be limited to analysis of potential markets,
competition, product marketing approaches, pricing and future product utility.
 
(ii)  Significant Managerial Assistance:  Manager shall provide TXEG with
managerial assistance on issues such as employment, payroll, and benefits; real
estate leasing; utility utilization; capital expenditures; personnel; and other
related matters.
 
(iii)           Investment Banking Consultation Services:  Manager will assist
TXEG in seeking funding. Manager will provide TXEG with various options and
methods for attaining its investment banking and public market goals.
 
(iv)           Investor Relations:   Manager will assist TXEG in retaining the
services of a qualified Investor Relations company or manager suitable for
providing marketing and public relations services in the investor community on
behalf of TXEG.
 
(b)  To the extent that Manager is able in the ordinary course of business,
Manager shall provide or cause to be provided, all personnel, facilities,
equipment, systems and management
 

--------------------------------------------------------------------------------


necessary or appropriate to provide such Services.  In no event will Manager be
required to stay in business or take other extraordinary measures solely to
provide the Services to TXEG; provided, that Manager shall provide Services
pursuant to this Agreement in the same order of priority as it provides the same
or similar services to its own departments or divisions except where Manager’s
extraordinary business needs require otherwise and provided TXEG is notified in
advance of any delay and the Services are provided to TXEG at the next available
opportunity.
 
(c)           During the Term of this Agreement, TXEG may from time to time
request that Manager provide special services or projects in addition to the
Services identified in this Section 2, and Manager may in its sole discretion
agree to provide such additional services or projects.  If Manager agrees to
provide such additional services or projects, the Parties shall negotiate in
good faith to establish the terms (including, without limitation, price) for
providing such additional services or projects and following agreement on such
terms, this Section 2 shall be amended to include such additional services and
projects.
 
3.  Term and Termination
 
(a)  This Agreement shall be effective as of the date first set forth above and,
subject to the provisions of section (b) of this Section 3, shall terminate on
June 30, 2008 (the “Term”).
 
(b)  (b) Notwithstanding the provisions of subsection (a) of this Section 3, (i)
Manager can terminate this Agreement at any time upon thirty (30) days’ prior
written notice to TXEG upon TXEG’s failure to pay the amounts required hereunder
and TXEG’s failure to correct such failure during such time period and (ii) TXEG
can terminate this Agreement after thirty (30) days’ prior written notice to
Manager of Manager’s failure to fulfill its obligations hereunder and Manager’s
failure to correct such failure during such time period.
 
4.  Compensation
 
(a)  TXEG shall pay Manager for the Services by delivering to Manager Six
Hundred Fifty Thousand (650,000) Shares of common stock of TXEG within thirty
(30) days of the Effective Date, which shares TXEG intends to include, to the
extent practicable, in TXEG’s next Registration of its shares with the
Securities and Exchange Commission, and
 
(b)  a warrant to purchase up to Five Hundred Thousand (500,000) shares of the
common stock, par value $0.001, of TXEG at an exercise price of $1.00. The
Warrant will be exercisable in whole or in part at or before 5:00 p.m. E.S.T. on
July 1, 2012.
 
(c)  In addition, TXEG shall reimburse Manager for third party and out-of-pocket
expenses actually and reasonably incurred by Manager in performing the Services;
provided that expenses of Affiliates of Manager shall not be deemed third party
expenses for purposes of this Section 4, and provided, further that Manager or
its Affiliates obtain the prior written consent of TXEG for any costs in excess
of $5,000 and provide adequate documentation of all expenses.
 
5.  Non-Exclusive Contract  The Manager acts as adviser to other clients and may
give advice, and take action, with respect to any such client which may differ
from the advice given, or the timing or nature of action taken, with respect to
TXEG.  Manager represents that it does
 
2

--------------------------------------------------------------------------------


not currently represent any other company offering competitive home theater
sales and installation services and will provide TXEG with ninety (90) days
prior written notice before agreeing to act as an adviser to any such companies.
 
6.  Delegation and Assignment  With the prior written consent of TXEG, which
consent shall not be unreasonably withheld or delayed, Manager may delegate all
or part of its duties to perform Services hereunder; provided, that Manager’
costs associated with any duties so delegated shall not be deemed out-of-pocket
expenses added to the price of Services pursuant to Section 4.  Notwithstanding
the foregoing, Manager shall be entitled to delegate all or any part of its
duties to one or more of its Affiliates upon notice to TXEG; provided, however,
that Manager and its delegee Affiliate(s) shall be jointly and severally liable
for performance of Manager’s obligations under this Agreement. TXEG shall not
assign or subcontract its rights, duties, or obligations under this Agreement.
 
7.           Confidential Information
 
(a)  Each party shall treat as confidential all Confidential Information of the
other party that comes to its knowledge through this Agreement.  Each party
shall take such steps to prevent disclosure of such Confidential Information to
any third person as it would take in protecting its own proprietary or
confidential information and shall not use any portion of such Confidential
Information for any purpose not authorized herein.
 
(b)  No party shall be under any obligation with respect to any Confidential
Information:
 
(i)  Which is, at the time of disclosure, available to the general public;
 
(ii)  Which becomes at a later date available to the general public through no
fault on the part of such party and then only after such later date;
 
(iii)  Which such party can demonstrate was in its possession before receipt
from the other party; or
 
(iv)  Which is disclosed to such party without restriction on disclosure by a
third party who has the lawful right to disclose such information.
 
(c)  The confidentiality obligations of this Section 6 shall survive the
termination of this Agreement.
 
8.           Independent Contractor  Manager is and shall remain at all times an
independent contractor of TXEG in the performance of all Services hereunder, and
all persons employed by Manager to perform such Services shall be and remain
employees solely of Manager and subject only to the supervision of Manager’s
supervisory personnel. With respect to Manager’s employees providing services
under this Agreement, Manager shall be responsible for the payment of all
salaries and benefits and all income taxes, social security taxes, employment
compensation taxes and other employment taxes and withholdings with respect to
such employees and all fringe benefits program expenses, such as insurance
costs, pension or
 
3

--------------------------------------------------------------------------------


retirement plans, vacation, sick leave and similar matters, with respect to such
employees.  Manager shall be entitled to determine which of its employees shall
provide the Services.
 
9.           Force Majeure
 
(d)  Neither party shall be liable for any loss or damage for delay or
non-performance under this Agreement resulting from the operation of any
applicable law, rule, ordinance or regulation of any governmental entity or
regulatory agency, or from any requirement or intervention of civil, naval or
military authorities or other agencies of the government, or by reason of any
other causes whatsoever not reasonably within the control of such party,
including, but not limited to, acts of God, war, riot, insurrection, civil
violence or disobedience, blockages, embargoes, sabotage, epidemics, fire,
strikes, lock-outs or other industrial or labor disturbances, lightning,
hurricanes, cyclonic storms, explosions and delay of carriers; provided, that
the affected party notifies the other party promptly of the occurrence of the
cause and thereafter exerts reasonable commercial efforts to overcome the cause
of prevention and hindrance and to resume performance; and provided, further,
that the settlement of strikes, lock-outs and other industrial or labor
disturbances shall be entirely within the discretion of the affected party, and
the affected party shall not be required to make settlement of strikes,
lock-outs and other industrial or labor disturbances by acceding to the demands
of any opposing third party or parties when such course is unfavorable in the
affected party’s judgment.
 
(e)  If Manager’s performance under this Agreement is suspended or rendered
impractical by reason of any cause covered by subsection (a) of this Section 9
(“Force Majeure”) for a period in excess of twenty (20) days, TXEG  shall have
the right to terminate this Agreement with respect to the disrupted Services
immediately upon written notice to Manager.  An event of Force Majeure shall not
operate to extend the Term or to limit amounts payable for Services rendered on
or prior to the actual date of the event of Force Majeure.
 
10.           Limitation of Liability  Notwithstanding any other provision of
this Agreement to the contrary, Manager shall not be liable to TXEG by reason of
any error of omission or commission, performance or failure to perform or delay
in performing any Services under this Agreement, for any damages, including, but
not limited to, special, incidental or consequential damages, suffered by  TXEG
beyond a refund to TXEG of all charges paid by TXEG to Manager for the Services
that caused such damages, unless Manager shall have been guilty of gross
negligence or willful misconduct.  The provisions of this Section 10 shall
survive termination of this Agreement.
 
11.           Indemnification  TXEG shall and hereby agrees to indemnify and
hold harmless the Manager and each of its officers, directors, and employees
from and against any and all claims of any third parties brought against Manager
and all Damages and Expenses incurred by Manager each and all solely with
respect to matters arising solely out of this Management Services Agreement,
except such claims or Damages and Expenses, as the case may be, as shall
conclusively be shown to have resulted from Manager’s gross negligence or
willful misconduct.   The provisions of this Section 10 shall survive the
termination of this Agreement.
 
12.           Manager’s Investment Representations  Manager hereby represents
and warrants to and with TXEG that:
 
4

--------------------------------------------------------------------------------


(a)  Manager will be acquiring the Shares for its own account as principal and
not with a view to, or for sale in connection with, any distribution of all or
any of such Shares.  Manager hereby agrees that it will not, directly or
indirectly, assign, transfer, offer, sell, pledge, hypothecate or otherwise
dispose of all or any of such Shares (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of any of such Shares) except in accordance
with the registration provisions of the Securities Act of 1933 (the “Securities
Act”) or an exemption from such registration provisions or any applicable
securities laws.
 
(b)  Manager (i) is knowledgeable and experienced with respect to the financial,
tax and business aspects of the ownership of investments such as the Shares and
of the business contemplated by TXEG and is capable of evaluating the risks and
merits of acquiring the Shares and in making a decision to proceed with this
investment, has not relied on any representations, warranties or agreements of
TXEG or others, and (ii) can bear the economic risk of an investment in Shares
for an indefinite period of time and can afford to suffer the complete loss
thereof.
 
(c)  Manager has evaluated the risks involved in investing in the Shares and has
determined that the Shares are a suitable investment for Manager.  Specifically,
the aggregate amount of the investments the Manager has, and Manager’s
commitments to, all similar investments that are illiquid is reasonable in
relation to Manager’s net worth, both before and after the acquisition of the
Shares pursuant to this Agreement.
 
(d)  Manager understands and acknowledges that the Shares have not been
registered under the Securities Act or any state securities laws and are being
offered and sold in reliance on exemptions provided in the Securities Act and
state securities laws for transactions not involving any public offering and,
therefore, cannot be resold or transferred unless they are subsequently
registered under the Securities Act and such applicable state securities laws or
unless an exemption from such registration is available.  Manager also
understands that  TXEG does not have any obligation or intention to register the
Shares for sale under the Securities Act or any state securities laws or of
supplying the information which may be necessary to enable the Manager to sell
Shares and that Manager has no right to require the registration of the Shares
under the Securities Act, any state securities laws or other applicable
securities regulations.


(e)  Manager has no contract, understanding, agreement or arrangement with any
person to sell, transfer or pledge to such person or anyone else any of the
Shares which the Manager will acquire pursuant to this Agreement and that
Manager has no present plans to enter into any such contract, undertaking,
agreement or arrangement.
 
(f)  Manager understands that at this time there is no public market for the
Shares and that there may not, in the future be any market for the Shares.
Manager also understands that any disposition of the Shares may result in
unfavorable tax consequences to Manager.
 
(g)  Manager is aware and acknowledges that, because of the substantial
restrictions on the transferability of the Shares, it may not be possible for
Manager to liquidate its investment in TXEG readily, even in the case of an
emergency.
 
5

--------------------------------------------------------------------------------


13.           Definitions
 
(a)           “Affiliate” means, with respect to a Person, another Person who
Controls, is Controlled by or is under common Control with the first such
Person.
 
(b)           “Confidential Information” means any and all information of either
party that might reasonably be considered confidential, secret, sensitive,
proprietary or private. To the extent practical, Confidential Information shall
be marked “proprietary” or “confidential.”  Confidential Information shall
include the following:
 
(i)  data, know-how, formulae, processes, designs, sketches, photographs, plans,
drawings, specifications, samples, reports, lists, financial information,
studies, findings, inventions and ideas, computer programs and software, or
proprietary information relating to either party or the methods or techniques
used by either party;
 
(ii)  data, documents or proprietary information employed in connection with the
marketing and implementation of each party’s products, including cost
information, business policies and procedures, revenues and markets, distributor
and customer lists, and similar items of information; and
 
(iii)  any other data or information obtained by either party during the term of
this Agreement which is not generally known to and not readily ascertainable by
proper means by third persons who could obtain economic value from its use or
disclosure.
 
(c)           “Control” means the ability, through stock ownership, contract, or
otherwise, to control the business or officers of a Person.
 
(d)           “Damages and Expenses” means costs, liabilities, and expenses
incurred in investigating, defending, and paying settlements or judgments with
respect to claims (including reasonable attorneys’ fees).
 
(e)           “Holiday” means for purposes of this Agreement, a day, other than
a Saturday or Sunday, on which national banks with branches in the Commonwealth
of Pennsylvania are or may elect to be closed.
 
(f)           “Person” means an individual or entity.
 
(g)           “Shares” means shares of common stock of TXEG, par value $0.001
dollars per share acquired by Manager pursuant to this Agreement.
 
14.           Miscellaneous
 
(a)  Indulgences, Etc.  Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other
 
6

--------------------------------------------------------------------------------


occurrence.  No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
 
(b)  Controlling Law.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the State of Delaware,
notwithstanding any conflict-of-laws doctrines of any jurisdiction to the
contrary, and without the aid of any canon, custom or rule of law requiring
construction against the draftsman.
 
(c)  Notices.  All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given, made and received only when delivered (personally, by
courier service such FedEx or by other messenger) against receipt or upon actual
receipt of registered or certified mail, postage prepaid, return receipt
requested, addressed as set forth below:
 
If to:
 
Manager
   
Universal Capital Management, Inc.
   
2601 Annand Drive
   
Suite 16
   
Wilmington, DE 19808
   
Attention: Michael D. Queen
     
If to:
 
TXEG
   
Scott Oglum, President and CEO
   
Theater Xtreme Entertainment Group, Inc.
   
250 Corporate Blvd., Suites E & F
   
Newark, DE 19702



In addition, notice by mail shall be sent by a reputable international courier
(such as FedEx) if posted outside of the continental United States.  Any party
may alter the address to which communications or copies are to be sent by giving
notice of such change of address in conformity with the provisions of this
subparagraph for the giving of notice.


(d)  Binding Nature of Agreement; No Assignment. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


(e)  Provisions Separable.  The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.


(f)  Entire Agreement.  This Agreement contains the entire understanding among
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, except as herein
contained.  The express terms hereof control and
 
7

--------------------------------------------------------------------------------


supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.  This Agreement may not be modified or amended other
than by an agreement in writing.
 
(g) Section Headings. The Section and subsection headings in this Agreement have
been inserted for convenience of reference only; they form no part of this
Agreement and shall not affect its interpretation.


(h)  Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context indicates is appropriate.
 
(i)  Number of Days.  In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and Holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or Holiday, then the final day shall be deemed to be the next day which
is not a Saturday, Sunday or Holiday.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Management Agreement
as of the day and year first above written.
 


 
THEATER XTREME ENTERTAINMENT GROUP, INC.
 
 
 
 
By: /s/ Scott Oglum
Name: Scott Oglum
Title:  Chairman and CEO
UNIVERSAL CAPITAL MANAGEMENT, INC.
 
 
 
 
By: /s/ Michael D. Queen
Name: Michael D. Queen
Title:  President and CEO

 
 

 
8

--------------------------------------------------------------------------------





